UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) xQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period Ended September 30, 2008 ¨TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to . Commission File No. 000-22905 GOLDEN PHOENIX MINERALS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 41-1878178 (State or Other Jurisdiction Of Incorporation or Organization) (I.R.S. Employer Identification Number) 1675 East Prater Way, Suite 102, Sparks, Nevada 89434 (Address of Principal Executive Offices) (Zip Code) Registrant’s telephone number, including area code (775) 853-4919 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports); and (2) has been subject to such filing requirements for the past 90 days. Yes x No ¨ Indicate by checkmark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-3 of the Exchange Act.(Check one): Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ Smaller reporting company x (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act. Yes ¨ No x As of November 17, 2008 there were 203,350,457 outstanding shares of the registrant’s common stock. 1 GOLDEN PHOENIX MINERALS, INC. FORM 10-Q INDEX Page Number PART I – FINANCIAL INFORMATION Item 1.Financial Statements Condensed Consolidated Balance Sheets as of September 30, 2008 (Unaudited) and December 31, 2007 3 Condensed Consolidated Statements of Operations for the Three Months Ended September 30, 2008 and 2007 (Unaudited) 4 Condensed Consolidated Statements of Operations for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 5 Condensed Consolidated Statements of Cash Flows for the Nine Months Ended September 30, 2008 and 2007 (Unaudited) 6 Notes to Condensed Consolidated Financial Statements 7 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 21 Item 3.Quantitative and Qualitative Disclosures About Market Risk 39 Item 4T.Controls and Procedures 39 PART II – OTHER INFORMATION Item 1.Legal Proceedings 40 Item 1A.Risk Factors 41 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 41 Item 3.Defaults Upon Senior Securities 41 Item 4.Submission of Matters to a Vote of Security Holders 41 Item 5.Other Information 42 Item 6.Exhibits 42 Signature Page 43 2 PART I – FINANCIAL INFORMATION Item 1. Financial Statements GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Balance Sheets September 30, 2008 (Unaudited) December 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 1,128 $ 2,173,811 Receivables 591,925 951,873 Prepaid expenses and other current assets 201,323 153,962 Inventories 543,617 402,483 Marketable securities 48,568 163,958 Total current assets 1,386,561 3,846,087 Property and equipment, net 3,591,100 1,815,654 Other assets: Restricted funds – reclamation obligations 2,332,131 2,246,824 Prepaid bond insurance premiums 244,867 277,276 Deposits 273,640 163,009 Total other assets 2,850,638 2,687,109 $ 7,828,299 $ 8,348,850 LIABILITIES AND STOCKHOLDERS’ EQUITY (DEFICIT) Current liabilities: Accounts payable $ 1,970,683 $ 891,836 Accrued liabilities 1,434,385 980,287 Current portion of severance obligations 80,136 132,158 Current portion of long-term debt 387,808 103,721 Production payment obligation – related party — 100,026 Production payment obligation 1,974,456 1,974,456 Amounts due to related parties 445,528 403,276 Total current liabilities 6,292,996 4,585,760 Long-term liabilities: Reclamation obligations 3,471,746 3,312,562 Severance obligations 106,493 166,595 Long-term debt 615,141 123,164 Total long-term liabilities 4,193,380 3,602,321 Total liabilities 10,486,376 8,188,081 Commitments and contingencies Minority Interest 235,326 34,034 Stockholders’ equity (deficit): Preferred stock, no par value, 50,000,000 shares authorized, none issued — — Common stock; $0.001 par value, 400,000,000 shares authorized, 190,593,123 and 180,552,639 shares issued and outstanding, respectively 190,593 180,553 Additional paid-in capital 39,602,023 37,509,985 Common stock subscribed 46,339 — Other comprehensive income (loss) (113,473 ) 1,917 Accumulated deficit (42,618,885 ) (37,565,720 ) Total stockholders’ equity (deficit) (2,893,403 ) 126,735 $ 7,828,299 $ 8,348,850 See accompanying notes to condensed consolidated financial statements 3 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Three Months Ended September 30, 2008 2007 Sales $ 1,670,012 $ 1,381,376 Operating costs and expenses: Costs of mining operations 3,198,526 1,679,364 Exploration, development and mineral property lease expenses 611,174 105,161 Accretion expense 55,196 49,183 General and administrative expenses 909,216 779,371 Depreciation and amortization expense 153,920 59,030 Total operating costs and expenses 4,928,032 2,672,109 Loss from operations (3,258,020 ) (1,290,733 ) Other income (expense): Interest income 26,435 50,191 Interest expense (43,542 ) (26,040 ) Gain on extinguishment of debt 1,500 — Gain (loss) on disposal of property and equipment (9,675 ) (2,017 ) Total other income (expense) (25,282 ) 22,134 Loss before minority interest and income taxes (3,283,302 ) (1,268,599 ) Minority interest in net loss of consolidated joint venture 703,268 194,056 Loss before income taxes (2,580,034 ) (1,074,543 ) Provision for income taxes — — Net loss (2,580,034 ) (1,074,543 ) Other comprehensive income (loss): Unrealized gain (loss) on marketable securities (47,695 ) 28,200 Net comprehensive loss $ (2,627,729 ) $ (1,046,343 ) Loss per common share, basic and diluted $ (0.01 ) $ (0.01 ) Weighted average number of shares outstanding 189,168,359 180,481,389 See accompanying notes to condensed consolidated financial statements 4 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Operations (Unaudited) Nine Months Ended September 30, 2008 2007 Sales $ 10,288,315 $ 6,645,958 Operating costs and expenses: Costs of mining operations 9,078,564 5,287,416 Exploration, development and mineral property lease expenses 1,286,895 141,907 Accretion expense 159,184 141,628 General and administrative expenses 3,014,483 2,229,826 Depreciation and amortization expense 358,569 160,938 Royalties 1,158,337 — Total operating costs and expenses 15,056,032 7,961,715 Loss from operations (4,767,717 ) (1,315,757 ) Other income (expense): Interest income 37,275 88,127 Interest expense (93,584 ) (253,761 ) Gain (loss) on extinguishment of debt — 537,309 Gain (loss) on disposal of property and equipment (27,847 ) 19,712 Total other income (expense) (84,156 ) 391,387 Loss before minority interest and income taxes (4,851,873 ) (924,370 ) Minority interest in net income of consolidated joint venture (201,292 ) (327,525 ) Loss before income taxes (5,053,165 ) (1,251,895 ) Provision for income taxes — — Net loss (5,053,165 ) (1,251,895 ) Other comprehensive income (loss): Unrealized gain (loss) on marketable securities (115,390 ) 63,524 Net comprehensive loss $ (5,168,555 ) $ (1,188,371 ) Loss per common share, basic and diluted $ (0.03 ) $ (0.01 ) Weighted average number of shares outstanding 185,937,966 170,356,083 See accompanying notes to condensed consolidated financial statements 5 GOLDEN PHOENIX MINERALS, INC. Condensed Consolidated Statements of Cash Flows (Unaudited) 2008 2007 Cash flows from operating activities: Net loss $ (5,053,165 ) $ (1,251,895 ) Adjustments to reconcile net loss to net cash provided by (used in) operating activities: Depreciation and amortization 358,569 160,938 Accretion expense 159,184 141,628 Stock-based compensation 235,888 78,441 Gain on extinguishment of debt — (537,309 ) Loss (gain) on disposal of property and equipment 27,848 (19,712 ) Issuance of common stock for services 76,700 144,105 Issuance of common stock for royalties 840,000 — Exercise of warrants for royalties 60,000 — Issuance of warrants for interest expense — 7,308 Minority interest in net income of joint venture 201,292 327,525 Changes in operating assets and liabilities: (Increase) decrease in receivables 359,948 (100,576 ) Decrease in prepaid expenses and other current assets 74,157 95,350 Increase in inventories (141,134 ) (598,357 ) Increase in restricted funds – reclamation obligations (85,307 ) (7,016 ) Increase in deposits (110,631 ) (235 ) Increase in accounts payable 986,043 280,539 Increase in accrued and other liabilities 582,319 122,692 Net cash used in operating activities (1,428,289 ) (1,156,574 ) Cash flows from investing activities: Purchase of property and equipment (1,164,301 ) (565,189 ) Proceeds from the sale of property and equipment — 40,000 Minority interest capital contributions to joint venture — 360,000 Cash distributions from joint venture to minority interest — (500,000 ) Net cash provided by (used in) investing activities (1,164,301 ) (665,189 ) Cash flows from financing activities: Net proceeds from the issuance of common stock 689,613 6,744,505 Proceeds from the exercise of options and warrants 25,658 186,045 Proceeds from amounts due related parties 483,000 — Payments of severance obligations (113,247 ) (240,935 ) Payments of notes payable and long-term debt (137,359 ) (816,360 ) Payments of amounts due to related parties (427,732 ) (152,500 ) Payments of production payment obligation – related party (100,026 ) (608,304 ) Net cash provided by financing activities 419,907 5,112,451 Net increase (decrease) in cash and cash equivalents (2,172,683 ) 3,290,688 Cash and cash equivalents, beginning of period 2,173,811 479,032 Cash and cash equivalents, end of period $ 1,128 $ 3,769,720 See accompanying notes to condensed consolidated financial statements 6 GOLDEN PHOENIX MINERALS, INC. Notes to Condensed Consolidated Financial Statements September 30, 2008 (Unaudited) NOTE 1 - DESCRIPTION OF BUSINESS AND BASIS OF FINANCIAL STATEMENT PRESENTATION Golden Phoenix Minerals, Inc. (the “Company” or “Golden Phoenix”) is a mineral exploration, development and production company specializing in acquiring and consolidating mineral properties with potential production and future growth through exploration discoveries.Acquisition emphasis is focused on properties containing gold, silver, molybdenum and other strategic minerals that present low political and financial risk and exceptional upside potential. The Company’s main focus is in Nevada. The Company was formed in Minnesota on June 2, 1997.On May 30, 2008, the Company reincorporated in Nevada. Presently the Company’s primary mining property assets are the Ashdown molybdenum project operated by the Ashdown Project LLC (the “Ashdown LLC”), of which the Company currently own 60% (and has claim to an additional 9.5% interest, though contested, which would bring its total interest to 69.5%), and the (idled) Mineral Ridge gold mine.Management’s near-term goal is to continue to extract molybdenum deposits at Ashdown and to pursue profitable production of gold and silver at Mineral Ridge. In February 2007, the Company completed a purchase agreement with four individuals for the Northern Champion molybdenum property located in Ontario, Canada, and plans to take bulk samples for metallurgical and market testing, and to actively explore and delineate molybdenum mineralization on the property in the next six to eighteen months. The condensed consolidated financial statements of the Company as of September 30, 2008 and December 31, 2007 and for the three-month and nine-month periods ended September 30, 2008 and 2007 include the accounts of Golden Phoenix Minerals, Inc. and the Ashdown LLC, an entity controlled by the Company through its 60% member interest.All significant inter-company balances and transactions have been eliminated. The interim financial information of the Company as of September 30, 2008 and for the three-month and nine-month periods ended September 30, 2008 and 2007 is unaudited, and the balance sheet as of December 31, 2007 is derived from audited financial statements.The accompanying condensed consolidated financial statements have been prepared in accordance with U. S. generally accepted accounting principles for interim financial statements.Accordingly, they omit or condense footnotes and certain other information normally included in financial statements prepared in accordance with U.S. generally accepted accounting principles.The accounting policies followed for quarterly financial reporting conform with the accounting policies disclosed in Note 1 to the Notes to Consolidated Financial Statements included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007.In the opinion of management, all adjustments that are necessary for a fair presentation of the financial information for the interim periods reported have been made.All such adjustments are of a normal recurring nature.The results of operations for the three months and nine months ended September 30, 2008 are not necessarily indicative of the results that can be expected for the fiscal year ending December 31, 2008.The unaudited condensed consolidated financial statements should be read in conjunction with the consolidated financial statements and the notes thereto included in the Company's Annual Report on Form 10-KSB for the year ended December 31, 2007. 7 NOTE 2 -GOING CONCERN The Company’s condensed consolidated financial statements are prepared using accounting principles generally accepted in the United States of America applicable to a going concern, which contemplates the realization of assets and liquidation of liabilities in the normal course of business.However, the Company has a history of operating losses since its inception in 1997, and has an accumulated deficit of $42,618,885 and a total stockholders’ deficit of $2,893,403 at September 30, 2008, which together raises doubt about the Company’s ability to continue as a going concern.The accompanying condensed consolidated financial statements do not include any adjustments that might result from the outcome of this uncertainty. Historically, the Company has obtained working capital from debt and equity financing, the exercise of options and warrants, and from a production payment purchase agreement to fund the Company’s activities.The recent deterioration of capital markets has made it increasingly difficult for the Company to obtain debt and equity financing.During the nine months ended September 30, 2008, the Company received proceeds from the sale of common stock, including the exercise of options and warrants, of $715,271 and proceeds of $483,000 from amounts due related parties. The operations of the Ashdown LLC have also funded a significant portion of the Company’s operating costs and expenses.The Ashdown LLC placed the Ashdown property into commercial operation in December 2006, and had sales of $10,398,361 for the year ended December 31, 2007 and sales of $10,288,315 for the nine months ended September 30, 2008.However, during the nine months ended September 30, 2008, operating costs and expenses exceeded revenues at Ashdown, and as a result, the Company used net cash in operating activities of $1,428,289 during this period.Due to recent significant declines in the market price of molybdenum, the operations of the Ashdown LLC have been suspended.As a result, the Company currently has no operating revenues.The Company is currently unable to predict when molybdenum market conditions will improve, and when the operations of the Ashdown LLC might commence again. As of February 25, 2008, the Company had proven reserves of molybdenum (Mo) of 2,773,908 pounds with a grade of 2.91% and probable reserves of 1,074,023 pounds with a grade of 0.78% pursuant to an independent third party Technical Report and Feasibility Study.The Ashdown LLC has not sustained a consistent level of production and has recently suspended its operations.Subsequent to September 30, 2008, the Company made the decision to suspend active mining operations at the Ashdown mine, laying off approximately 76 miners until further notice, constituting approximately 90% of the labor force, due to the recent substantial decline of molybdenum oxide prices.The Company believes that when operations commence again at Ashdown, operating cash flows from the Ashdown LLC, after distributions to the minority interest member and after related production payment, royalty and debt obligations have been satisfied, will continue to contribute to the working capital of the Company. There can be no guarantee or assurance that the Company will be successful in its ability to commence again the operations of the Ashdown LLC, attain a sustained profitable level of operations from the Ashdown LLC, or attain successful operations from its other properties, or to continue to raise capital at favorable rates or at all.If the Company is unable to obtain profitable operations and positive operating cash flows and raise sufficient capital to meet scheduled debt obligations, it may be forced to scale back its development plans or to significantly reduce or terminate operations and file for reorganization or liquidation under the bankruptcy laws.The condensed consolidated financial statements do not include any adjustments that might result from the outcome of these uncertainties. 8 NOTE 3 -ASHDOWN PROJECT LLC On September 28, 2006, the Company entered into the Ashdown Project LLC Operating Agreement (the “Operating Agreement”) with Win-Eldrich Gold, Inc. (“WEG”) in order to govern the management of Ashdown LLC and the future mineral exploration, evaluation, development and mining operations by the Ashdown LLC on the real property contributed by the Company and WEG and all other real property within the area of interest that is acquired by the Ashdown LLC.The Company has served as the initial Manager of the Ashdown LLC.Effective January 1, 2008, the Management Committee voted the project Stand Alone, with the Mine General Manager being responsible for the day to day operations, and the Company overseeing the project through its appointment of three of the five Directors on the Management Committee.The Ashdown LLC initiated mining activities on the property, subject to certain stipulations, in the fourth quarter of 2006, and completed the first sale of molybdenite concentrates in December 2006.The Ashdown LLC has a marketing agreement in place that facilitates the sale of the molybdenite concentrates (FOB mine) to an international metals broker.The Ashdown LLC will not be required to provide roasted material to the market, and does not have to locate third party roasting capacity under this contract.The Company plans to assess potential expansion into a larger operation. On July 31, 2008 and April 4, 2007, the Company participated in mediation proceedings with WEG.The dispute arises from the Company’s November 2, 2006 formal notice of default to WEG that it failed to timely fund its share of the Program and Budget for the Ashdown mine, due on October 15, 2006.Payment was due pursuant to the Ashdown Project LLC Operating Agreement between WEG and the Company dated September 28, 2006 and a related letter agreement of the same date.The amount claimed by the Company to be owed by WEG under the agreement is $115,755.Additionally, by the same notice of default, the Company reminded WEG that it did not timely pay to the Company its share of revenues received by WEG for ore from stockpiles as required by the above-mentioned letter agreement.The Company’s share of these monies was $193,391.The total amount in default totals $309,146.Pursuant to the agreements, interest accrues on these amounts at a rate equal to two percentage points over the Prime Rate to the maximum allowed by law. The agreement permits a defaulting party to cure if they pay the defaulted amount, plus interest at a rate of Prime plus 7%.WEG did not cure its default.Consequently, the Company elected, as permitted under the agreement, to dilute WEG’s membership interest in the Ashdown LLC by notice dated December 20, 2006.Pursuant to a calculation formula contained in the agreement, the Company contends WEG’s membership interest has been reduced from 40% to 30.5%.WEG is currently contesting this dilution of its interest in the Ashdown LLC.WEG has disputed and continues to dispute the amount and timing of certain expenditures incurred by the Company on the Ashdown property.In addition, WEG has notified the Company of certain provisions in the Operating Agreement that it contends the Company has breached. As of the date of this Report, the Company does not believe any of WEG’s allegations are material.The outcome of these matters cannot currently be determined.The accompanying condensed consolidated financial statements of the Company reflect its ownership in the Ashdown LLC at 60% and do not reflect the potential impact of any ultimate resolution or arbitration. As of the date of this Report, the mediations have not resolved the dispute and the Company plans to proceed to arbitration pursuant to the terms of the Operating Agreement.The Company expects this arbitration to be conducted later this year. As more fully described in these notes to the condensed consolidated financial statements, the Company’s share of production distributions from the Ashdown LLC are encumbered by certain financing agreements. As discussed in Note 2 above, the Company recently suspended the operations of the Ashdown LLC due to significant declines in the market price of molybdenum. 9 NOTE 4 -STOCK-BASED COMPENSATION The Company accounts for stock-based compensation in accordance with Statement of Financial Accounting Standards (“SFAS”) No. 123(R), Share Based Payments.Under the fair value recognition provisions of this statement, stock-based compensation cost is measured at the grant date based on the value of the award granted, using the Black-Scholes option pricing model, and recognized over the period in which the award vests.The stock-based compensation expense included in general and administrative expenses for the three-month periods ended September 30, 2008 and 2007 was $24,569 and $14,221, respectively, and for the nine-month periods ended September 30, 2008 and 2007 was $235,888 and $78,441, respectively.There was no stock compensation expense capitalized during the three-month and nine-month periods ended September 30, 2008 and 2007. During the nine months ended September 30, 2008, options to purchase 2,440,000 shares of the Company’s common stock were issued to officers, directors and employees with exercise prices ranging from $0.19 to $0.29 per share.The Company estimated the weighted average grant-date fair value of these options at $0.12 per share using the Black-Scholes option pricing model with the following assumptions: Expected dividend yield 0.00% Expected stock price volatility 71.29% Risk-free interest rate 3.08% Expected life of options 5 years The following table summarizes the stock option activity during the nine months ended September 30, 2008: Options Weighted Average Exercise Price Weighted Average Remaining Contract Term Aggregate Intrinsic Value Outstanding at December 31, 2007 5,811,573 $0.22 Granted 2,440,000 $0.20 Exercised (1,024,300) $0.15 Expired or cancelled - $- Outstanding at September 30, 2008 7,227,273 $0.22 2.84 $- Options vested and exercisable at September 30, 2008 6,200,607 $0.23 2.55 $- The aggregate intrinsic value in the preceding table represents the total pretax intrinsic value, based on the Company’s closing stock price of $0.08 as of September 30, 2008 which would have been received by the holders of in-the-money options had the option holders exercised their options as of that date. As of September 30, 2008, the total future compensation cost related to non-vested stock-based awards not yet recognized in the condensed consolidated statements of operations was $93,738. NOTE 5 - STOCK WARRANTS AND PURCHASE RIGHTS A summary of the status of the Company’s stock warrants and purchase rights as of September 30, 2008 and changes during the nine months then ended is presented below: 10 Weighted Average Shares Exercise Price Outstanding, December 31, 2007 12,100,000 $0.38 Granted 4,748,925 $0.22 Canceled / Expired (500,000) $0.20 Exercised (300,000) $0.20 Outstanding, September 30, 2008 16,048,925 $0.34 The following summarizes the exercise price per share and expiration date of the Company's outstanding warrants to purchase common stock at September 30, 2008: Expiration Date Price Number 2008 $0.20 150,000 2009 $0.18 2,000,000 2009 $0.20 550,000 2009 $0.25 1,000,000 2009 $0.40 10,600,000 2010 $0.25 1,748,925 16,048,925 In connection with the sale of shares of its common stock in June, July and August 2008, the Company issued rights to purchase a total of 4,748,925 shares of its common stock, 1,748,925 shares at $0.25 per shares exercisable for a two-year period, 1,000,000 shares at $0.25 per share exercisable for a one-year period, and 2,000,000 shares at $0.18 per share exercisable for a one-year period. NOTE 6 – EARNINGS (LOSS) PER SHARE The computation of basic earnings per common share is based on the weighted average number of shares outstanding during the period.The computation of diluted earnings per common share is based on the weighted average number of shares outstanding during the period plus the weighted average common stock equivalents which would arise from the exercise of stock options and warrants outstanding using the treasury stock method and the average market price per share during the period. A reconciliation of the number of shares used in the computation of the Company’s basic and diluted earnings per common share is as follows: Three Months Ended September 30, Nine Months Ended September 30, 2008 2007 2008 2007 Weighted average number of common shares outstanding 189,168,359 180,481,389 185,937,966 170,356,083 Dilutive effect of: Stock options - Warrants and stock purchase rights - Weighted average number of common sharesoutstanding, assuming dilution 189,168,359 180,481,389 185,937,966 170,356,083 11 No stock options and warrants are included in the computation of weighted average number of shares because the effect would be anti-dilutive.At September 30, 2008, the Company had outstanding options, warrants and stock purchase rights to purchase a total of 23,276,198 common shares of the Company that could have a future dilutive effect on the calculation of earnings per share.At September 30, 2008, a production payment obligation of $1,974,456, which is recorded as a current liability in the accompanying condensed consolidated balance sheet, is convertible into a maximum of 5,484,600 common shares of the Company that could have a future dilutive effect on the calculation of earnings per share. NOTE 7 – PROPERTY AND EQUIPMENT Property and equipment consist of the following at September 30, 2008: Land $ 57,599 Mineral properties 34,212 Buildings 244,918 Leasehold improvements 212,963 Mining and milling equipment 2,683,480 Computer equipment 213,534 Drilling equipment 384,052 Vehicles 79,930 Support equipment 317,260 Office furniture and equipment 47,998 Construction in progress 471,140 4,747,086 Less accumulated depreciation and amortization (1,155,986 ) $ 3,591,100 NOTE 8 – RESTRICTED FUNDS – RECLAMATION OBLIGATIONS During May 2003, the Company entered into an insurance backed financial assurance program for a surety bond to secure the $2,693,000 reclamation bond for the Mineral Ridge property. The program structure includes an insurance policy that will pay reclamation expenses as they occur.During June 2003, the Company transferred to the insurance company approximately $1,800,000 of restricted cash for the reclamation of the Mineral Ridge property.The Company has paid an additional $526,505 of premiums on the reclamation bond policy through June 30, 2008.The Company is obligated to pay $11,311 annually thereafter which amount will be expensed during the year incurred. Of the total initial premium of $2,326,505, $1,796,652 represents a Reclamation Experience Account which funds are directly available to the Company to use for closure, reclamation and remediation activities once they commence based on the existing known condition of the Mineral Ridge property.This amount has been included in the balance of the Restricted Funds - Reclamation Obligations asset in the accompanying condensed consolidated balance sheet as of September 30, 2008. The prepaid bond insurance premiums of $526,505 are being amortized over the twelve (12) year term of the policy.The annual insurance premium of $11,311 is amortized over a twelve (12) month period.At September 30, 2008, the total current portion of the prepaid insurance premiums related to this policy totaled $43,212 and is included in prepaid expenses and other current assets in the accompanying condensed consolidated balance sheet.The long-term portion of the prepaid insurance premiums totaled $244,867 and is included in other assets in the accompanying condensed consolidated balance sheet as of September 30, 2008.This program allows the Company flexibility to increase its bond in the future to an aggregate limit of 12 Restricted funds totaling $492,724 for a bond and other regulatory deposit requirements for the Ashdown property and a deposit of $42,755 for the Mineral Ridge property are also included in the balance of the Restricted Funds – Reclamation Obligations in the accompanying condensed consolidated balance sheet as of September 30, NOTE 9 – RECLAMATION OBLIGATIONS In accordance with SFAS No. 143, Accounting for Asset Retirement Obligations, which establishes a uniform methodology for accounting for estimated reclamation and abandoned costs, the Company has estimated reclamation costs for the Mineral Ridge and Ashdown properties.At September 30, 2008, the total amount recorded for estimated reclamation obligations was $3,471,746.Because the Company was unable to operate the Mineral
